 1                                                                    JS-6
     FARHAD NOVIAN (SBN 118129)
 2   farhad@novianlaw.com
 3   J. NICOLAS ANWANDTER (SBN 298892)
     nicolas@novianlaw.com
 4   NOVIAN & NOVIAN, LLP
 5   1801 Century Park East, Suite 1201
     Los Angeles, California 90067
 6   Telephone: (310) 553-1222
 7   Facsimile: (310) 553-0222

 8   Attorneys for Plaintiff Shlomi Moshe
 9
10                               UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13
     SHLOMI MOSHE, an individual,               CASE NO.: 2:18-cv-09238-RGK-GJS
14
15                      Plaintiff,              Assigned to the Hon. R. Gary Klausner

16            v.                                [PROPOSED] ORDER ON JOINT
17                                              STIPULATION TO DISMISS ENTIRE
     TAPIN2, INC., a Delaware                   ACTION WITH PREJUDICE
18   corporation; ANTHONY
19   CHRISTOPOULOS, an individual;
     JORDAN SYMS, an individual;
20   DAVID RONE, an individual; BRAD
21   COSTELLO, an individual; MICHAEL
     WARGOTZ, an individual; and DOES
22   1 through 10, inclusive,
23
                        Defendants.
24
25
26
27
28                                               1
           [PROPOSED] ORDER ON JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE
     4840-5122-1934.1
 1            FOR GOOD CAUSE APPEARING, the following is hereby ORDERED:
 2            A.        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the entire action is dismissed
 3                      with prejudice;
 4            B.        This dismissal is subject to and predicated upon the settlement
 5                      agreement that gave rise to this dismissal;
 6            C.        Any and all disputes, claims and actions arising from or in connection
 7                      with the settlement agreement that gave rise to this dismissal shall be
 8                      subject to resolution by arbitration before ADR in Los Angeles County;
 9                      and
10            D.        The Parties shall each bear their own respective fees and costs,
11                      including but not limited to attorneys’ fees, with respect to prosecuting
12                      or defending the within action.
13
14            SO ORDERED.
15
16   Dated: December 6, 2019
                                                  HON. R. GARY KLAUSNER
17
18
19
20
21
22
23
24
25
26
27
28                                               2
           [PROPOSED] ORDER ON JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE
     4840-5122-1934.1
